Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 1 of 347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 2 of 347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 3 of 347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 4 of 347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 5 of 347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 6 of 347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 7 of 347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 8 of 347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 9 of 347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 10 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 11 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 12 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 13 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 14 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 15 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 16 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 17 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 18 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 19 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 20 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 21 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 22 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 23 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 24 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 25 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 26 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 27 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 28 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 29 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 30 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 31 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 32 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 33 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 34 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 35 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 36 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 37 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 38 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 39 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 40 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 41 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 42 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 43 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 44 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 45 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 46 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 47 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 48 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 49 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 50 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 51 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 52 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 53 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 54 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 55 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 56 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 57 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 58 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 59 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 60 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 61 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 62 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 63 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 64 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 65 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 66 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 67 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 68 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 69 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 70 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 71 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 72 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 73 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 74 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 75 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 76 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 77 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 78 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 79 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 80 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 81 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 82 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 83 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 84 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 85 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 86 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 87 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 88 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 89 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 90 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 91 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 92 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 93 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 94 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 95 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 96 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 97 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 98 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 99 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 100 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 101 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 102 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 103 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 104 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 105 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 106 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 107 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 108 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 109 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 110 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 111 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 112 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 113 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 114 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 115 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 116 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 117 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 118 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 119 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 120 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 121 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 122 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 123 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 124 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 125 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 126 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 127 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 128 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 129 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 130 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 131 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 132 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 133 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 134 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 135 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 136 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 137 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 138 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 139 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 140 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 141 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 142 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 143 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 144 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 145 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 146 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 147 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 148 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 149 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 150 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 151 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 152 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 153 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 154 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 155 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 156 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 157 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 158 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 159 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 160 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 161 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 162 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 163 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 164 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 165 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 166 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 167 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 168 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 169 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 170 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 171 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 172 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 173 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 174 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 175 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 176 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 177 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 178 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 179 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 180 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 181 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 182 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 183 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 184 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 185 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 186 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 187 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 188 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 189 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 190 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 191 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 192 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 193 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 194 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 195 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 196 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 197 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 198 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 199 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 200 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 201 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 202 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 203 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 204 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 205 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 206 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 207 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 208 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 209 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 210 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 211 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 212 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 213 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 214 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 215 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 216 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 217 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 218 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 219 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 220 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 221 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 222 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 223 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 224 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 225 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 226 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 227 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 228 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 229 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 230 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 231 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 232 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 233 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 234 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 235 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 236 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 237 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 238 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 239 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 240 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 241 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 242 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 243 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 244 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 245 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 246 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 247 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 248 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 249 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 250 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 251 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 252 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 253 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 254 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 255 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 256 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 257 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 258 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 259 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 260 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 261 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 262 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 263 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 264 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 265 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 266 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 267 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 268 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 269 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 270 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 271 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 272 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 273 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 274 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 275 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 276 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 277 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 278 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 279 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 280 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 281 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 282 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 283 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 284 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 285 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 286 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 287 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 288 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 289 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 290 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 291 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 292 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 293 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 294 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 295 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 296 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 297 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 298 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 299 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 300 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 301 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 302 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 303 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 304 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 305 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 306 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 307 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 308 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 309 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 310 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 311 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 312 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 313 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 314 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 315 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 316 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 317 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 318 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 319 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 320 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 321 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 322 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 323 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 324 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 325 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 326 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 327 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 328 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 329 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 330 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 331 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 332 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 333 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 334 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 335 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 336 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 337 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 338 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 339 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 340 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 341 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 342 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 343 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 344 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 345 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 346 of
                                      347
Case 9:18-cv-80176-BB Document 488-3 Entered on FLSD Docket 05/08/2020 Page 347 of
                                      347
